Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
Allowable Subject Matter
Claims 1-5 are allowed in view of argument and 132 Declaration on 04/15/2021.
Oath/Declaration
The Declaration under 37 CFR 1.132 filed 04/15/2021 is sufficient to overcome the rejection of claims 1-4 based upon Okubo (JP2015206092), Murakami’611 (US20070062611), Okubo’708 (US20190330708) and Okubo’454 (US20180355454).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art are Okubo (JP2015206092), Murakami’611 (US20070062611), Okubo’708 (US20190330708) and Okubo’454 (US20180355454).

However, none of cited art discloses instant claimed Si-0.5xMn>=2% (Equation 1) and Si+0.5xMn>=4.4% (Equation 2) as required by instant claims 1, 5 and “one of more of La, Ce, Pr and Nd at 0.0005-0.02% in total”.
Regarding instant claims 1 and 5 required Equations 1 and 2, closet prior art are Okubo’s Inventive Steel No 14 which has Si+0.5xMn=4.07%,  Okubo’s Inventive Steel No 23 which has Si+0.5xMn=3.91% and Okubu’708’s Inventive Steel No 36 which has Si+0.5xMn=4.2%.
Applicant’s submitted 132 Declaration of 04/15/2021 presented additional Examples 1-5 (Page 3) as comparative examples demonstrating criticality of Si+0.5xMn value range. 
Additional Example 1 is a comparative example in which the value "Si - 0.5 x Mn" is 1.9. This value is slightly lower than the lower limit value 2.0 in the Equation 1.
Additional Example 2 is a comparative example in which the value "Si + 0.5 x Mn" is 4.3. This value is slightly lower than the lower limit value 4.4 in the Equation 2.
Additional Example 3 is a comparative example in which the value "Si + 0.5 x Mn" is 4.1%,  with chemical components corresponding to Okubo’s Inventive Steel No 14, which the Examiner identified as being the closest prior art. Since the value "Si + 0.5 x Mn" is 4.1% which is lower than the lower limit value 4.4%, Equation 2 is not satisfied. Therefore, iron loss is inferior.
Additional Example 4 is a comparative example in which the value "Si + 0.5 x Mn" is 3.9%, with chemical components corresponding to Okubo’s Inventive Steel No 23, which the 
Additional Example 5 is a comparative example in which the value "Si + 0.5 x Mn" is 4.2%,  with chemical components corresponding to Okubu’708’s Inventive Steel No 36, which the Examiner identified as being the closest prior art. As the value "Si + 0.5 x Mn" is 4.2, which is lower than the lower limit value 4.4 in the Equation 2, the iron loss is inferior.
Hence, criticality of value "Si + 0.5 x Mn">=4.4% is demonstrated by comparing against the closest prior art because submitted additional Examples are sufficient to assert that the unexpectedly superior results of the claimed invention can be obtained by satisfying both Equations 1 and 2.
Regarding Murakami reference, most Inventive Examples in Table has Si between 1.1-1.3 and Mn 0.3-0.8%, neither Equation 1 nor Equation 2 will be met. 
In addition, applicant demonstrated criticality of Equation 2 with additional comparative 2 in which the value "Si + 0.5 x Mn" is 4.3. This value is slightly lower than the lower limit value 4.4 in the Equation 2.  As a result of not meeting Equation 2, iron loss W100/400 is inferior.
No prior art can be found to disclose instant claim 1 require non-oriented electrical steel sheet having claimed compositions ranges as well as meeting Equations 1 and 2.
Hence, instant claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733